BURGESS, J.
This is an action for damages for personal injuries sustained by plaintiff by reason of the alleged negligence of the servant of defendant while in the line of his employment. The amount of damages claimed was five thous- and dollars.
The answer of defendant, upon which the case was tried, was to the second amended petition, which it is alleged was a departure from the cause of action stated in the original petition, and it is claimed that plaintiff was entitled to a new writ of summons upon such new cause of action, and that to be compelled to answer said last petition in this cause without such due legal procedure, to which he was entitled, being a citizen of this State, is a deprivation of defendant’s personal and property rights, without the due process of law guaranteed to him by the laws and Constitution of the State.
Upon a trial before the court and a jury plaintiff recov*203ered a verdict for one hundred dollars, upon which judgment was rendered.
The amount, therefore, involved in this appeal is one hundred dollars. And as the controversy is between private persons, in which the title to real estate is not in question, and no question properly raised as to the construction of the Constitution of the United States or of this State, the Supreme Court has no jurisdiction of the appeal.
Even if defendant was not served with process on the second amended petition, and it was necessary that it should be done in order to give the court jurisdiction over him (upon which we do not pass), as he answered that petition and submitted himself to the jurisdiction of the court and went to trial, he could not thereafter complain that he had not been served with process, and thereby eliminated the constitutional question, if any there was, from the case.
It follows that this court is without jurisdiction of this appeal, and the record herein is. ordered to be transferred to the Kansas City Court of Appeals.
Sherwood, P. J., and Gantt, J., concur.